PCIJ_B_04_NationalityDecrees_LNC_NA_1922-11-06_APP_01_NA_NA_EN.txt. PERMANENT COURT OF INTERNATIONAL

JUSTICE.
1923.
—_— February 7th.
- File F.c.V.
SECOND (EXTRAORDINARY) SESSION. Docket IL 1

Present:

MM. Lover, President,
Weiss, Vice-President,

Lord FINLAY,

MM. NYHOLM,
Moore,
ANZILOTTI,
HUBER,

 

| Judges,

MM. BEICHMANN,

NEGULESCO, Deputy Judges.

 

ADVISORY OPINION No. 4.

i.

On October 4th, 1922, the Council of the League of Nations
adopted the following resolution (Official Journal of the
League of Nations, 3rd year, No. 11 (Part 2), page 1206 ;
French Counter-Case, pages 48 and 49):

(English text)

“The Council has. examined the proposals made by
Lord Balfour and M. Léon Bourgeois on the subject of
the following question, placed on its agenda of August
zith at the request of the Government of His Bri-
tannic Majesty :

“Dispute between France and Great Britain as
to the Nationality Decrees issued in Tunis and Morocco
(French zone) on November 8th, 1021, and their appli-
cation to British subjects, the French Government
having refused to submit the legal questions involved
to arbitration.’ ,
“The Council, noting that friendly conversations
have taken place between the representatives of the

two Governments and that they have agreed.on the
. proposals to be made to the Council ;

“Expresses its entire adhesion to the principles
contained in these proposals, and has adopted the fol-
_ lowing resolution : |
“{a) The Council decides to refer to the Permanent
Court of International Justice, for its opinion, the question
whether the dispute referred to above is or is not by
international law solely a matter of domestic jurisdic-
‘tion (Article 15, paragraph 8, of the Covenant); __

“(b) And it requests the two Governments to bring
this matter before the Permanent Court of International
Justice, and to arrange with the Court with regard to the
date on which the question can be heard and with regard
to the procedure to be followed ;

“(c) Furthermore, the Council takes note that the
two Governments have agreed that, if the opinion of the :
Court upon the above question is that it is not: solely
a matter of domestic jurisdiction, the whole dispute
will be referred to arbitration or to judicial settlement
under conditions to be agreed between the Governments,

“{d) The Secretary-General of the League will commu-
nicate paragraphs (4) and (8) to the Court.”

(French text)

“Le Conseil a examiné les propositions faites par Lord
Balfour ei M. Léon Bourgeois au sujet de la question

suivante, portée à son ordre du jour du 11 août, sur la
demande du Gouvernement de Sa Majesté britannique :

“Diff évend entre la France et la Grande-Bretagne au

. sujet des décrets de nationalité, promulgués à Tunis
et au Maroc (zone française) le 8 novembre 1921, et
de leur application aux ressortissants britanniques,
le Gouvernement français ayant refusé de soumettre à

l'arbitrage la question juridique.”
9

“Le Conseil, prenant acte que des conversations amicales

ont eu lieu entre les représentants des deux Gouvernements

+ # > : ; Me \

et que ceux-ci sont tombés d'accord sur les propositions a
faire au Conseil,

“Exprime son entière adhésion aux principes contenus

dans ces propositions et a adopté la résolution suivante :

_ (a) Le Conseil décide de soumettre à la Cour perma- .
nente de Justice internationale, pour avis, la question
de savoir si le différend ci-dessus est ou n’est pas, d’après
le droit international, une affaire exclusivement @ ordre
intérieur (article 15, paragraphe 8, du Pacte) ;

“(b) Et il prie les deux Gouvernements de porter cette
question devant la Cour permanente de Justice internatio-
nale et de s'entendre avec elle en ce qui concerne la date à
fixer pour son examen et la procédure à suivre.

“(c) En outre, le Conseil prend acte que les deux Gou-
vernements sont d’accord pour que, si Vavis de la Cour sur
-la question ci-dessus est qu'il ne s'agit pas d'une afjaire
d'ordre intérieur, l'ensemble de l'affaire soit soumis soit
à l'arbitrage, soit à un règlement juridique dans les con-
ditions que les Gouvernements détermineront d'accord. —

“(d) Le Secrétaire général de la Société est chargé
de communiquer à la Cour les alinéas (a) et (b).”

By virtue of the powers conferred upon him in this reso-
lution, the Secretary-General of the League of Nations trans-
mitted to the Court the request of the Council by a letter dated
Geneva, November 6th, 1922. To this letter was attached
a certified true copy of the resolution, and a memorandum
setting forth the circumstances under which the question
had been submitted to the Council.

In conformity with Article 73 of the Rules of Court, notice »
of the request. was given to the Members of the League. of
Nations through the Secretary-General of the League, and
to the States mentioned in the Annex to the Covenant.
10

In compliance with the terms of sub-section (b) of the reso-
lution, the President of the Court communicated with the
British and French Governments. It was agreed that an
extraordinary session of the Court should-be held commenc-
ing on January 8th, 1923, and that the British and French
Governments should deposit their Cases.and Counter-Cases
with the Court and transmit them direct to each other not
later than November 25th and December 23rd respectively,
and that there should be an oral exposition of the question
before the Court by not more than two representatives of
each of these Governments.

Accordingly, the Governments concerned placed the
following documents at the disposal of the Court :

1. Case presented on behalf of the Government of
‘His Britannic Majesty to the Permanent Court of
‘International Justice. November 25th, 1922.

2. Mémoire présenté au nom du Gouvernement de la
République francaise (24 novembre 1922).

3. Counter-Case presented on behalf of the Government
of His Britannic Majesty to the Permanent Court
of International Justice. December 23rd, 1922.

4. Contre-mémoire présenté au nom du Gouvernement
de la République française (23 décembre 1922).

5. Supplementary Documents (submitted by the
British Government on January 6th, 1023).

6. Two series of documents quoted by the Assistant
Agent of the French Government during the oral pro-
ceedings and transmitted to the Court by letters dated
The Hague, January 16th, and Paris, January 24th,
1923, respectively.

A private sitting of the Court took place on January
8th, 1923. Subsequently, public sittings were held at
the Peace Palacé on January oth, roth, 11th, rath and 13th.
It

In the course of these sittings, oral statements were made ~
to the Court by the following :

(1) The Right Hon. Sir DoucLAs Hocc, K.C., M.P.,
His Britannic Majesty’s Attorney-General, on behalf
of the British: Government ;

(2) M. A. DE LAPRADELLE, Professor of International
Law at the University of Paris, on. -behalf of the French.
Government ;

(3) The Right Hon. Sir ERNEST POoLLOCK, Bart., K.B.E.,
K.C., M.P., on behalf of the British Government ;

(4) M. D. Méritton, Procureur général près la Cour
de Cassation, on behalf of the French Government.

At the termination of the oral proceedings, the representa-
tives of the two Governments, on January 13th, 1923, deposited
with the Court their respective final conclusions, which are
as follows:

7. Conclusions finales du Gouvernement français.

« Considérant que la question soumise à la Cour pour

. avis, est, dans sa formule générale, celle de savoir si le

difjérend soulevé par la Grande-Bretagne en ce qui con-

cerne les décrets de nationalité en Tunisie et au Maroc est ©

ou n’est pas, d’après le droit international, une
affaire exclusivement d’ordre intérieur ;

« Attendu que le Gouvernement anglais après avoir
demandé lui-même une décision sur le fond, soutient
aujourd'hui que le dijjérend est d'ordre international
parce que la solution de la question de fond est subordon-
née à l'examen de questions internationales, et qu'il
suffit à la Cour de constater cet état matérial du débat,
pour répondre négativement à la question posée ;

«Mais attendu que réduite à ces termes la question
ne présent aucun caractèré contentieux, et qu’il était
tout à fait superflu de consulter la Cour sur un point
constant, que personne ne conteste, en lui demandant un
avis qui ne pourrait être que négatif s'il était limité comme:
le demande le Gouvernement anglais ; |
. 12

« Attendu que la question posée, avec cette alternative
«est ou n’est pas», comporte au contraire un examen com-
plet de la question, une réponse affirmative ne pouvant
vésulter que d'avis formulés sur le fond du débat ;

« Considérant en effet que le Gouvernement français
ne conclut à l’incompétence de la Sociéié des Nations par
une réponse affirmative à la question posée qu'en fondant
cette incompétence sur le rejet des exceptions de droit
international que le Gouvernement britannique oppose au
principe. de souveraineté territoriale en matiére de natio-
nalité dont il reconnaît lui-même en règle générale le
bien-fondé ;

« Qu'il est impossible par suite, de comprendre comment
. la Société des Nations aurait pu demander un avis ou
négatif ou ajfirmant à la Cour sans lu laisser la faculté
de répondre librement dans l'autre alternative ; |

« Considérant, en conséquence, que la. Cour a non
seulement la faculté mais encore le devoir, alors surtout
. qu'il s'agit uniquement d’un avis, d'examiner les questions
soumises par les parties dans tout leur développement et
de fournir pour le débat définitif toutes les raisons de:
décider ; |

« Considérant, le débat ainsi posé, qu'il convient d’abord
de relever que la question de souveraineté d'une nation
- pour légiférer en matière de nationalité sur son territoire
domine la situation et n’est d’ailleurs pas contestée, et que
l'application de ce principe au différend soulevé par le
Gouvernement anglais ne peut être contredite ou suspendue
que par une règle formelle de droit international applicable
aux faits de la cause ou par une stipulation des traités
ou conventions internationaux existant entre les parties ;

« Attendu, à ce second point de vue, que, pour la Tunisie
a n'existe plus, en l'état actuel des rapports 1nter-
nationaux et quelles que puissent être les éventualités de
l'avenir, aucun traité entre la Grande-Bretagne et le Gouver-
- 13

nement tunisien donnant à la Grande-Bretagne aucun droit
vis-à-vis de la Tunisie en dehors de la France et de son
protectorat sur la Tunisie ;

« Que les seuls traités dont puisse se prévaloir le Gouver-
nement anglais sont ceux existant entre la France et la
Grande-Bretagne et qu'à cet égard le seul droit réservé à la
Grande-Bretagne est celui d’être traitée en Tunisie comme
‘elle le serait en France ; :

.«Considérant que si, au Maroc, la même législation
n'est pas encore en vigueur, les droits de la France y résul-
tent suffisamment, comme pour la Tunisie, du régime de :
‘protectorat reconnu par toutes les Nations ;

« Qu'en conséquence la solution véritable de la question
dépend de la fixation, par l'autorité judiciaire compétente
qui est dans le grand débat actuel la Cour de Justice
internationale, de la nature et de Vétendue en droit inter-
national, du régime de protectorat établi par une Nation
d'ordre supérieur sur un Etat non encore développé mais
pourtant souverain et aspirant au développement sur son
territoire des institutions qui sont l'œuvre de la civilisation
et du progrès social ;

« Considérant qu'il importe au premier chef, dans l’in-
tévét de toutes les Nations qui possèdent ou poss éderont
un protectorat ou même un des nouveaux mandats de la
Société des Nations, très voisins du protectorat, qu'il
soi enfin établi par l'avis autorisé de la Cour de Justice,
sinon un statut complet, du moins une règle générale de
principe applicable aux divers protectorats qui peuvent
d'ailleurs présenter des modalités de détails différentes ;

« Attendu que cette règle générale doit s'inspirer avant
tout du but élevé du protectorat lequel ne comporte nullement,
dans la pensée du protecteur une annexion déguisée,
mais principalement une œuvre de civilisation augmentant
dans le mouvement économique et social du monde les
ressources générales de l'ensemble des nations, avantage
auquel toutes sont également intéressées ;
14

« Que pour obtenir ce résultat il apparaît comme nécés-
saire que l'assentiment des nations soit acquis, par la
reconnaissance seule du protectorat, à toutes les mesures
réalisant dans une féconde unité la communauté de législa-
tion entre les deux pays protecteur et protégé, et Passi-
milation progressive du protégé aux mœurs et aux lois du
pays protecteur ; oe

« Que cette conséquence est virtuellement comprise dans
la formule de reconnaissance employ ée par tous les Etats,
formule énergique et claire portant «que les traités et
conventions de toute nature en vigueur entre la France
et l'Etat adhérent sont étendus à la Tunisie, et que V Etat
adhérent Ss'abstiendra de réclamer, pour ses Consuls,
ses ressortissants et ses établissements en Tunisie, d'autres
_dvotts et privilèges que ceux qui leur sont acquis en France » ;

«Ow en cequi concerne leMaroc, l'article premier du Traité
de protectorat porte que le Gouvernement de la R épublique
francaise. et Sa Majesté le Sultan sont d'accord pour
instituer au Maroc un nouveau régime comportant les
réformes administratives, judiciaires, scolaires, économi-
ques, financières et militaires, que le Gouvernement fran-
çais jugera utile d'introduire sur le territoire marocain ;

©

« Que cette formule d'une généralité absolue comprenant
toutes les branches de l’activité humaine et tous les actes
de la vie nationale, fait. du Maroc (zone française) un terri-
toire étroitement assimilé au territoire français, dans la
seule limite voulue par la France, et qu'en Vapprouvant
par une adhésion formelle, les autres Etats s'engagent
nécessairement. à subir la législation arrétée d'accord entre
le protecteur et le protégé ;

« Qu'en tous cas,. le droit de légiférer sur la nationalité
&’étrangers installés. sur son sol est un droit souverain
auquel il ne peut ëtre renoncé sans une déclaration for-
melle, et que rien dans les arrangements anglo-marocains,
qui visent uniquement les intérêts économiques ou les droits
I5

de juridiction ne permet de penser que le Maroc a entendu
par simpie vote de conséquence renoncer à son droit souve-
vain de maître du territoire ;

« Considérant enfin que la clause du traité franco-
ttalien qui confère aux Italiens le droit de conserver
à perpétuité leur nationalité, traité qui reconnaît ainsi
formellement le droit pour la France de légif érer et de trai-
ter en Tunisie sur la nationalité des étrangers fixés sur
le territoire tunisien, ne saurait étre revendiquée par le
Gouvernement anglais pour ses sujets, parce qu’elle consti-
tue une Convention synallagmatique dans l'intérêt des deux
parties intéressées et nullement un avantage pour l’une d’el-
les, mais que cette revendication apparait au contraire
comme la reconnaissance du droit de la France de légiférer
sur le territoire tunisien d'accord avec le Gouvernement ;

o

« Par ces motifs, desquels il résulie qu'aucune raison
de dyoit international ne saurait s'opposer au principe
primordial de la souveraineté territoriale en matière de
nationalité.

« Il plaira à la Cour
« Emetive l'avis

« Que la réponse à la question posée par le Conseil
de la Société des Nations doit étre résolue par Vaffir-
mative.”

8. Final conclusions submitied by the British Govern-
ment.

“Considering that the question submitted to the Court
is that contained in the resolution adopted by the
Council on the 4th October, 1922; and

“Whereas it appears from paragraphs (a) and (c) of
the said resolution that the whole dispute is not now
submitted to settlement by the Court, but only the
preliminary question whether the dispute is by interna-
tional law solely a matter of the domestic jurisdiction
of France; and
16
‘Whereas it appears from the Cases and Counter-Cases
submitted by the two Governments and from the argu-
ments addressed to the Court that each Government re-
lies partly on questions of the existence or abrogation
of treaties and of the construction of the terms of such
treaties ; and

“Whereas questions of treaty obligation are by in-
ternational law necessarily outside the exclusive domes-
tic jurisdiction of any one State,

“Therefore the Court will be pleased to say

“That the answer to the question put by the Coun: il
is in the Negative.”

IL.

The question stated in sub-section (a) of the above-men-
tioned Council resolution was submitted to the Court under
the following circumstances :

On November 8th, 1921, a Decree was promulgated by
the Bey in Tunis, the first article of which enacts as follows :

“Est Tunisien, à l'exception des citoyens, sujets ou
ressortissants de la Puissance protectrice autres que nos
sujets, tout individu né sur le territoire de Notre Royaume
de parents dont l'un y est né lui-même, sous réserve des
dispositions des conventions ou traités liant le Gouverne-
ment tunisien.

On the same day, the President of the French Republic
issued . a Decree of which the first Article: was as follows:

“Est » Français jout individu né dans la Ré égence de
Tunis de parents “dont l'un, justiciable au titre étranger
des tribunaux francais du Protectorat, est lui-même né
dans la Régence, pourvu que sa filiation soit établie
en conformité des prescribiions de la lot nationale de
Vascendant ou de la loi francaise avant l'âge de 21 ans.
17

“Si ce parent n'est pas celui qui, en vertu des règles
posées par la législation francaise, donne à l'enfant sa
nationalité, celui-ci peut, entre sa vingt-et-unième et sa
vingt-deuxième année, déclarer qu'il renonce à la qualité
de Français.

“Cette déclaration sera reçue dans les formes et sous les
conditions déterminées par les articles 9 et suivants du
décret du 3 octobre 1910.”

Both Decrees were published in the Tunisian Journal
officiel on the same day, the decrees of the Bey preceding
the French decree.

Similar legislation was introduced at the same time in
Morocco (French zone). A dahir issued by His Shereefian
Majesty, dated November 8th, 1921, containing only one
Article, by it provides as follows:

“Est Marocain, à l'exception des ciloyens, sujets ou
ressorhssants de la Puissance protectrice autres que nos
- sujets, tout individu né dans la zone française de notre
Empire, de parents étrangers dont l'un y est lui-même né.”

On the same date, the President of the French Republic
promulgated a decree of which Article I is thus expressed :

“Est Francais tout individu né dans la zone francaise de
l'Empire chérifien de parents dont l'un, justiciable au
titre étranger des tribunaux francais du Protectorat, est
lui-même né dans cette zone, pourvu que sa filiation soit
établie en conformité des prescriptions de la loi nationale —
de Vascendant ou de la loi française, avant. l’âge de vingt
ci UN ans.

“St ce parent n'est pas celui qui, en vertu des règles
posées par la législation française, donne à Venfant sa
nationalité, celui-ci peut, entre sa vingt-el-uniéme et sa
vingt-deuxième année,. déclarer qu'il renonce à la qualité
de Français. |

‘‘Cette déclaration sera reçue dans les formes et sous
les conditions déterminées aux articles 8 et suivants du
décret du 29 avril 1920.”
18

The dahir was published on December 6th, 1927, in the
Bulletin officiel of the French zone of Morocco, and a copy
of the Presidential Decree was attached to it. |

The British Government’s attention was drawn to the
above-mentioned decrees by its agents at Tunis and Tangiers.
‘Lord Hardinge, His Britannic Majesty’s Ambassador in Paris,
addressed two Notes, dated January 3rd and roth, 1922,
to _M. Poincaré, President of the Council of Ministers
_and Foreign Minister of France. (British Case, Appendix 21
(5) .and (6).) The first of these notes protests against
the application to British subjects of the decrees promulgated
in Tunis, whilst the second declared that the British Govern-
ment was unable in any way to recognise that the decrees
put into force in Morocco (French zone) were applicable to
persons entitled to British nationality.

As it was not found possible to adjust the divergence in
the views of the two Governments by means of the corre-
spondence which took place between, them, the British
Ambassador at Paris suggested, in a further Note dated
February 6th, 1922, to M. Poincaré that the dispute should
be referred to the Permanent Court of International Justice,
and, in his Note of February 28th (British Case, Appendix
No. 21 (8) and (10)}), Lord Hardinge added :

“His Majesty’s Government are confident that the
intended application of these decrees to British sub-
jects will be withdrawn and instructions given to the
French representatives to this effect. Unless the French
Government are willing to take this action, His Majesty’s
Government can only reiterate their demand that the
question should be referred to arbitration.”

In his reply dated March 22nd (British Case, Appendix
No. 21 (11)), M. Poincaré states, with regard to the decrees
relating to Tunis, that he is unable to adopt the views of the
British Government. He calls special attention to the point
that the Arbitration Convention of October 14th, 1903, was not
applicable, because the interests of a third Power, Tunis, were
affected, and because questions of nationality were too inti-
mately connected with the actual constitution of a State to
19

make it possible to consider them as questions of an “‘exclu-
sively juridical’ character.

Similarly, with regard to the Decrees relating to Morocco,
M. Poincaré, in a letter dated April 7th, 1922 (British Case,
Appendix 21 (12)) states that the French Government
has, conjointly with the Sultan, the sovereign ‘right to
legislate upon ,the nationality of descendants of foreigners, in
virtue . of their birth within the territory, directly the foreign
Powers which claimed them have, by accepting the Protec-
torate, renounced all right to the continuance of their
privilèges juridictionnels and affirms that no application of
this sovereign right could be submitted to arbitration.

The British Government, after reiterating its desire for
settlement by arbitration (Memorandum of July 14th, 1922 ;
British Case, Appendix 21 (15) ) stated that, in the event of a
refusal on the part of the French Government, ‘‘it would have
no alternative but to place thé whole question before the
Council of the League of Nations in accordance with the
terms of the Covenant of the League.” Sir M. Cheetham, Bri-
tish Chargé d’affaires at Paris, ina Note to M. Poincaré, dated
August 3rd, 1922 (British Case, Appendix No. 21 (22)),
expresses himself as follows :

“T am to add that unless an early and favourable
reply is received to the renewed request for arbitration
contained in the memorandum handed by me to Your.
Excellency’s Department on 15th July, His Majes-
ty’s Government will have no option but to place
the question on the agenda of the Meeting of the Coun-
cil ot the League of Nations fixed for 30th August.”

M. Poincaré, in a letter to Sir M. Cheetham, dated August
5th, 1922 (British Case, Appendix No. 21 (23)), observes in
reply that, if the question in dispute was not one which
could be submitted to the Court of International Justice,
neither did it appear better suited for submission to the Coun-
cil of the League of Nations, for it did. not fall within the list
20

of disputes mentioned in Articles 13 and 15 ofthe Covenant.

’ Whereupon, Sir M. Cheetham, in a Note dated August r4th,
1922 (British Case, Appendix 21 (24) ), informs M. Poincaré
that:

“His Majesty’s Government have now no alternative but
to submit the dispute which has arisen to the Council
of the League of Nations ; and that they are accordingly
taking steps with a view to this question being placed
upon the’agenda for the Council of the League at its
forthcoming meeting.”

M. Poincaré, in a memorandum dated August 16th, 1922
(British Case, Appendix 21 (29) ), once more defines the
views of the French Government in the following terms :

“Dune sérieuse importance pour Paccomplissement
de la mission de l'Etat protecteur, une telle question
ne saurait être considérée comme susceptible d’affecter
au même degré les intérêts d'une Puissance tierce. Dans
les cas de double nationalité d’origine si fréquents dans
le dyoit international, c'est une règle généralement reçue
de ne pas exercer la protection diplomatique en cas de
contre-r éclamation du Souverain territorial. Ainsi, la
question de l'application aux Anglo-Maltais de la légis-
lation du 8 novembre se présente comme une de celles que
le droit international laisse à la compétence exclusive de
l'autorité territoriale.

“En raison des dispositions très limitées et d’ailleurs
facultatives des articles 13 et 14 du Pacte de la Société
des Nations, cette question ne saurait de droit relever de
la Cour de Justice internationale. Elle ne saurait pas
davantage, en présence de la réserve de l'alinéa 8 de l'arti-
cle 15 du même Pacte, appartenir à l'examen du Conseil

. de la Société des Nations.”

It was under these circumstances that the dispute was
laid before the Council. Great Britain took her stand upon
21

paragraph 1 of Article 15 of the Covenant, whilst France
informed the British Government of her intention to rely
upon the provisions of paragraph 8 of the same Article
before the Council:

Conversations ensued between the parties and with the
Council. They resulted by agreement between the Governments:
concerned in the resolution of October 4th, 1922, which is
reproduced at the commencement of this opinion:

An examination of the terms and scope of this resolution
is now necessary. a

III.

‘The question before the Court for advisory opinion is as
follows :

“ Whether the dispute between France and Great Britain
as to the Nationality Decrees issued in Tunis and
Morocco (French zone) on November 8th, 1921, and their
application to British subjects, is or is not, by interna-
tional law, solely a matter of domestic jurisdiction
( Article 15, paragraph 8, of the Covenant).”

An examination of the English and French texts of sub-
section (a) ‘of the resolution shows that they differ slightly
in wording as between themselves and also from the French
and English texts of paragraph 8 of Article 15 of the Cove-
nant, which, moreover, do not exactly correspond.

The French text of the Resolution’ speaks of a matter
“exclusivement d'ordre intérieur’, whereas the English text
reads : “‘solely a matter of domestic jurisdiction’ and thus very
closely resembles that used in the Covenant: “a matter
which..., is solely. within the domestic jurisdiction’.
Finally, the French text of the Covenant is worded as
22

follows: ‘une question que le droit international laisse. à la
compétence exclusive...”

The Court is of opinion that the expression “solely within
the domestic jurisdiction”, ‘d’ordre intérieur’ and “a la
comp étence exclusive” must in the present case be regarded as
having the same meaning.

It should next be observed that the resolution also differs
from. the text of the Covenant, in that the latter speaks of
“a matter which by international law is solely within the domes-
tic jurisdiction” — “question que le droit international laisse à
la compétence exclusive’ — whereas the resolution asks
whether the ‘dispute’ between the two Powers is a matter
of “domestic jurisdiction” — “d'ordre intérieur”. The Court
is, however, of opinion that these differences are of no
juridical importance.

In effect, the question before the Court is whether the
dispute mentioned in the Council’s resolution relates to a
matter which, by international law, is solely within the
domestic jurisdiction of France.

IV.

Under the terms of sub-section (a) of the Council’s resolu-
tion, the Court, in replying to the question stated above, has
to give an opinion upon the nature and not upon the merits
of the dispute, which, under the terms of sub-section (¢)
may, in certain circumstances, form the subject of a subse-
quent decision.

The Court therefore wishes to emphasise that no statement
or argument comprised in the present opinion can be inter-
preted as indicating a preference on the part of the Court in
favour of any particular solution, as regards the whole or
any individual point of the actual dispute.

The analysis of the diplomatic correspondence given un-
der Part IT above, and the fact that the Council’s resolution in
23

its sub-section (4) refers in parenthesis to paragraph 8 of Arti-
cle 15 of the Covenant, lead to the conclusion that the question
submitted to the Court must be read and answered in the light
of the provisions of that paragraph.

The paragraph to which sub-section (4) of the Council’s |
resolution expressly refers is as follows : oe
(English text).

“If the dispute between the parties is claimed by one
of them, and is found by the Council, to arise out of
a matter which by international law is solely within
the domestic jurisdiction of that party, the Council
shall so report, and shall make no recommendation as
to its settlement.”’.

(French text).

«St Pune des parties prétend et si le Conseil reconnaît
que le différend porte sur une question que le droit inter-
national laisse à. la compétence exclusive de cette partie,
le Conseil le constatera dans un rapport, mais SANS Yecom-
mander aucune solution.”

Special attention must be called to the word“ exclusive” in
the French text, to which the word “‘solely”’ (within the domes-
tic jurisdiction) corresponds in the English text. The question
to..be considered is not whether one of the parties to the
dispute is or is not competent in law to take or to refrain from
taking a particular action, but whether the jurisdiction
claimed belongs solely to that party.

From one point of view, it might well be said that the juris-
diction of a State is exclusive within the limits fixed by inter-
national law — using this expression in its wider sense, that
is to say, embracing both customary law and general as well
as particular treaty law. But a careful scrutiny of para-
graph 8 of Article 15 shows that it is not in this sense that
exclusive jurisdiction is referred to in that paragraph.

The words “solely within the domestic jurisdiction” seem
rather to contemplate certain matters which, though they may
‘very closely concern the interests of-more than one State,
24. .
are not, in principle, regulated by international law. As
regards such matters, each State is sole judge.

The question whether a certain matter is or is ‘not
solely within the jurisdiction of a State is an essentially
relative question; it depends upon the development of
international relations. Thus, in the present state of
international law, questions of nationality are, in the
opinion of the Court, in principle within this reserved
domain.

_. For the purpose of the present opinion, it is enough to :
observe that it may well happen that, in a matter which,
like that of nationality, is not, in principle, regulated .
by international law, the right of a State to use its dis-
cretion is nevertheless restricted by obligations which it
may have undertaken towards other States. In such a
case, jurisdiction which, in principle, belongs solely to the
State, is limited by rules of international law. Article 15,
paragraph 8, then ceases to apply as regards those States
which are entitled to invoke such rules, and the dispute
as to the question whether a State has or has not the.
right to take certain measures becomes in these circum-
stances a dispute of an international character and falls
outside the scope of the exception contained in this,
paragraph. To hold that a State has not exclusive juris-
diction does not in any way prejudice the fimal decision
as to whether that State has a right to adopt such
measures. oO

This interpretation follows from the actual terms of para-
graph 8 of Article 15 of the Covenant, and, in the opinion of .
the Court, it is also in harmony with that Article taken as
a whole.

Article 15, in effect, establishes the fundamental principle
. that any dispute likely to lead to a rupture which is not sub-
mitted to arbitration in accordance with Article 13 shall
be laid before the Council. The reservations generally made
in arbitration treaties are not to be found in this Article.
25

Having regard to this very wide competence possessed by
the League of Nations, the Coveriant contains an express
reservation protecting the independence of States ; this reser-
‘vation is to be found.in paragraph 8 of Article 15. Without
this reservation, the internalaffairs of a country might, directly
they appeared to affect the interests of another country, be
brought before the Council and form the subject of recommen-
dations by the League of Nations.’ Under the terms of para-
graph 8, the League’s interest in being able to make such
recommendations as are deemed just and proper in the cir-
cumstances with a view to the maintenance of peace must,
at a given point, give way to the equally essential interest
of the individual State.to maintain intact its independence in
matters which international law recognises to be solely within
its jurisdiction. ,

It must not, however, be forgotten that the provision
contained in paragraph 8, in accordance with which the
Council, in certain circumstances, is to confine itself to
reporting that a question is, by international law, solely
within the domestic jurisdiction of one Party, is an exception
to the principles affirmed in the preceding paragraphs and does
not therefore lend itself to.an extensive interpretation.

This consideration assumes especial importance in the
case of a matter which, by international law, is, in principle,
solely within the domestic jurisdiction of one Party, but in
regard to which the other Party invokes international engage-
ments which, in the opinion of that Party, are of a nature to
preclude in the particular case such exclusive’ jurisdiction.
A difference of opinion exists between France and Great
Britain as to how far it is necessary to proceed with an
examination of these international engagements in order to
reply to the question put to the Court.

“It is certain — and this has been recognised by the Council
‘in the case of the Aaland Islands — that the mere fact that
a State: brings a dispute before the League of Nations does
not suffice to give this dispute an international character
calculated to except it from the application of paragraph
8 of Article 15. |
-26

It is equally true that the mere fact that one of the
parties appeals to engagements of an international character
in order to contest the exclusive jurisdiction of the other is
not enough to render paragraph 8 inapplicable. But when
once it appears that the legal grounds (tres) relied on are
such as to justify the provisional.conclusion that they are of
juridical importance for the dispute submitted to the Council,
and that the question whether it is competent for one State
to take certain measures is subordinated to the formation
of an opinion with regard to the validity and construction of
these legal grounds (ives), the provisions contained in
paragraph 8 ‘of Article 15 cease to apply and the matter,
ceasing to be one solely within the domestic jurisdiction of the
State, enters the domain governed by international law.

If, in order to reply to a question regarding exclusive
jurisdiction, raised under paragraph 8, it were necessary
to give an opinion upon the merits of the legal grounds
(titres) invoked by the Parties in this respect, this would
hardly be in conformity with the system established by
the Covenant for the pacific settlement. of international
disputes. |

For the foregoing reasons, the Court holds, contrary to the
final conclusions of the French Government, that it is onlÿ
called upon to consider the arguments and legal grounds
(titres) advanced by the interested Governments in so
far as is necessary in order to form an. opinion upon the
nature of the dispute. While it is obvious that these legal
grounds (fifres) and arguments cannot extend either the
terms of the request submitted to the Court by the Council
or the competence conferred upon the Court by the Council’s
resolution, it is equally clear that the Court must consider
them in order to form an opinion as to the nature of the
dispute referred to in the said resolution — with regard to
_ which the Court’s opinion has been requested.

x
27
V:
The main arguments developed by the Parties in support of
their respective contentions are as follows :

_ I.

A. The French Decrees relate to persons born, not upon .
the territory of France itself, but upon the territory of
the French Piotectorates of Tunis and. of the French zone of
Morocco. Granted that it is competent for a State to enact’
such legislation within its national territory, the question
remains to be considered whether the same competence.
exists as regards protected territory. |

The extent of the powers of a protecting State in the terri-
tory of a protected State depends, first, upon the Treaties
between the protecting State and the protected State estab-
lishing the Protectorate, and, secondly, upon the conditions :
under which the Protectorate has been recognised by third
Powers as against whom there is an intention to rely on the pro-
visions of these Treaties. In spite of common features pos-
‘sessed by Protectorates under international law,‘they have
individual legal characteristics resulting from the special
conditions under which they were created, and the stage of
their development.

The position in the present case is determined by the inter-
national documents enumerated below :

(a) As regards Tunis: The Treaty of Casr-Said of
May rath, 1881, between France and Tunis; the Treaty
between the same Powers signed at La Marsa on June 8th,
1883 ; the. correspondence between France and Great

' Britain, 1881—1883 (British Case, Appendix No. 6, and
French Counter-Case, pages 77 et seg.; Supplementary
Documents. submitted by the British Government).
(See also the documents referred to under Nos. 2
and 3 below).

(0) As regards Morocco : the Treaty.of Fez of March
30th, 1912, between France and Morocco; the Anglo-
French Declaration regarding Egypt and Morocco, dated
April 8th, 1904; Sir Edward Grey’s note to
28.

M. Daeschner, dated November 14th, 1911. (French
Counter-Case, page 139 ; British Counter-Case, Appendix
-No. 9) ; letter from M. Kiderlen-Waechter, Secretary of
"State for F oreign Affairs of the German Empire to M. Jules:
Cambon, Ambassador of the French Republic at Berlin,’
dated November 4th, I9II {read during ¢ the hearing by
the French Agent).

The question, whether. the exclusive jurisdiction possessed
by a protecting State in regard to nationality questions
in its own territory extends.to the territory of the protected:
State depends: upoñ an examination of the whole situation
as it appears from the standpoint of international law: The
question therefore is no: longer solely one of doméstic juris- .
diction as defined above. (See Part IV.)

B. The French Government contends that the public powers
(puissance publique) exercised. by the protecting State; taken
in conjunction with the local sovereignty of the protected
State, constitute full sovereignty equivalent. to that upon
which international relations are based, and that therefore .
the protecting State and the protected State may, by virtue
of an agreement between them, exercise and divide between ©
them within the protected territory the whole extent of the
powers which international law recognises as enjoyed by
sovereign States within the limits of their national’ ‘territory. |
This contention is disputed by the British Government.

. The Court observes that, in any event, it will be
necessary to have recourse to international Jaw in order to :
decide what the value of an agreement of this kind may be.
as regards third States, and that the question consequently
ceases, to be, one which, by international law, is solely within |
the domestic jurisdiction of a State, as that jurisdiction i is
defined above.

2.

A. Great Britain denies that the Detrées of November 8th,.
1921, are applicable to British subjects, and relies in süpport
of her contention upon the Treaties concluded by her-with the
two ‘States which were subsequently placed under pro-:
*29

tectorate (Treaty - between Great Britain and Morocco
-dated December oth, 1856, and Treaty between Great Britain
and Tunis dated July roth, 1875). By virtue of these Treaties,
persons claimed as British subjects would enjoy a measure
of-extraterritoriality incompatible with the imposition of
another nationality. .

According to the French contention, as developed in the
course of the oral statements, these Treaties, which were con-
cluded for an indefinite period, that is to say, in perpetuity,
have lapsed by virtue of the principle known as the clausula
rebus sic stantibus because the establishment of a legal and
judicial regime in conformity with French legislation has
created a new situation which deprives the capitulatory
‘regime of its raison d'être.

It is clearly not possible to make any pronouncement upon
this point without recourse to the principles of international
law concerning the duration of the validity of treaties. It
follows, therefore, that in this respect also the question does
not, by international law, fall solely within the domestic
jurisdiction of-a State, as that jurisdiction is defined above.

B. As regards Tunis more especially, France contends that,
following upon negotiations between the French .and Bri-
tish Governments, Great Britain formally renounced her
rights of juridiction in the Regency (Note from Lord Gran-
-ville to M. Tissot dated June 2oth, 1883, British Case, Appendix
No. 6;: French Counter-case page 82; Order in Council of
December 31st, 1883), and that by the Franco-British Arrange-
ment of September r8th, 1897, she accepted a new basis
for the relations between France and herself in Tunis. It
appears from the Cases and Counter-Cases that the two Govern-
ments take different views with regard to the scope of the
declarations made by Great Britain in this respect and alse
with regard to the construction to be placed upon the Arrange-
ment of 1897. |

The appreciation of these divergent points of view involves,
owing to the very nature of the divergence, the interpretation
- 30
of international engagements. The question therefore does
not, according to international. law, fall solely within. the
domestic jurisdiction of a. sirigle State, as that jurisdiction
is defined above. |

C. As far as Morocco is concerned, it is certain that
Great Britain still exercises there. her consular. jurisdic-
tion. France argues that Great Britain, by consenting to
the Franco-German Convention of November 4th, 1911, with
regard to Morocco, agreed to renounce her capitulatory rights
as soon as the new judicial system contemplated by the
Convention had been introduced.

The British Government, on the contrary, contends that
the Franco-German Convention of 1911 — its adhesion to
which -was conditional upon the internationalisation of the
town and district of Tangiers, a condition which has not yet
been fulfilled — was not an agreement for the suppression of
the capitulatory regime: in this respect, the relations be-
tween. France and Great Britain are, it is said, still governed
_ by the second of the Secret Articles of the Anglo-French

” Declaration of April 8th, 1904 (British Counter-Case, Appen-
dix No. 7).

In the case of Morocco -also, therefore, as in the case of
Tunis, there is a difference with regard to the interpretation
of international engagements. The international character
of the legal situation follows not only from the fact that
the two Governments concerned place a different construction
upon the obligations undertaken, but also from the fact that
Great Britain exercises capitulatory rights in the territory of
the French Protectorate in Morocco. Again, from this stand-
point, the question does not, according to international law,
fall solely within the domestic jurisdiction of a State, as that
jurisdiction is defined above.

3.

Apart from all considerations which relate.to the protecto-
rate and to the capitulations in Tunis, Great Britain-relies,
as regards that country, upon the most-favoured-nation
clause (Anglo-French Arrangement of September 18th, 1897,
31

and the Notes of March 8th'and May 23rd, 1919, exchanged
between the French and British Governments on the subject
of that Arrangement ; see British Case Appendix 9, and
French: Counter-Case, page 64), in order to assert a claim
to benefit by Article 13 of the Franco-Italian Consular
Convention of September. 28th, 1896. This Article expressly
contemplates the preservation of their nationality by Italian
subjects in Tunis. France, however, denies that the most-
favoured-nation clause relied upon by Great Britain is
applicable in the present case, because of the exclusively
economic bearing of that clause and because of the synal-
lagmatic character of the Franco-Italian Convention,

It follows that the question is one which, by internatio-
nal. law, does not fall solely within the domestic jurisdic-
tion of a single State as defined ‘above.

4.
According to the French Government, paragraph 2 of ©
Article 1 of the Arrangement of September 18th, 1897, should
be interpreted as a formal recognition by Great Britain of
the competence of France to legislate with regard to the
situation of persons in Tunis, and more particularly with
regard to their nationality, under the same conditions as in
France. This construction is disputed by the British Govern-
ment. . | :
Since, even assuming the French contention to be
correct, the question whether France possesses such com- _
petence in this respect would still depend, as regards Great
Britain, on the construction to be placed upon the most-
favoured-nation clause mentioned under No. 3, this question
is not, according to international law, solely a matter of
domestic jurisdiction as defined above. :
_The Court, not. having to enter into the merits of the
dispute, confines itself to consideration of the facts set down
under Nos. I, 2, 3 and 4.
In the opinion of the Court, these facts suffice, even when
considered separately, to prove that the dispute arises out of
32

a matter which, by international law, is not solely within the
domestic jurisdiction of France as such jurisdiction is defined
in this opinion. |

FOR THESE REASONS :

THE COURT IS OF OPINION that the dispute referred to in the
Resolution of the Council of the League of Nations of October .
4th, 1922, is not, by international law, solely a matter of domestic
jurisdiction (Article 15, paragraph 8, of the Covenant), and there-
fore replies to the question submitied to it in the NEGATIVE.

Done in French and English, the French text-being autho-
ritative, at the Peace Palace, The Hague, this seventh day of
February, nineteen hundred and twenty-three, in two copies,
one of which is to be deposited in the archives of the Court
and the other to be forwarded to the Council of the League
of Nations.

(Signed) LODER,
President. °

(Signed) À. HAMMARSKJOLD,
Registrar.

M. Altamira took part in the deliberations of the Court
concerning the present opinion but had to leave The Hague
before the terms of the opinion were finally settled.

(Initialled) L.
| A. H.
